           Case 1:18-cv-02143-RDM Document 31 Filed 04/30/19 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA



 RICHARD BLUMENTHAL, et al.,

                        Plaintiffs,

               v.                                     Case No. 18-cv-2143 (RDM)

 U.S. NATIONAL ARCHIVES AND
 RECORDS ADMINISTRATION, et al.,

                        Defendants.


                                      JOINT STATUS REPORT

          Pursuant to the Court’s March 27, 2019 Minute Order, counsel for the parties, having

conferred, jointly and respectfully provide the following status report in the above-captioned

matter:

                       National Archives and Records Administration (NARA)

          1.        NARA has completed processing of the priority tiers of potentially responsive

records identified by Plaintiffs. NARA has since publicly released a number of documents in

response to Plaintiffs’ FOIA requests, after the consultation period contemplated by the

Presidential Records Act (“PRA”) ran its course without the assertion of any constitutionally based

privilege by the current or former President.

          2.        Plaintiffs recently made a proposal to NARA regarding Plaintiffs’ next set of

priority emails to be searched for, reviewed, and processed for release. The parties have exchanged

detailed information regarding the volume of records contained in this set and continue to discuss

prioritization for NARA’s processing of these records.
         Case 1:18-cv-02143-RDM Document 31 Filed 04/30/19 Page 2 of 5



        3.      Once the parties have reached agreement regarding the parameters to govern

NARA’s processing of this set of records (or any portion thereof), NARA agrees to process 250

emails per month at least until the end of calendar year 2019, to continue to issue public notices

on a rolling basis on the timing set forth in the Presidential Records Act, and to promptly release

non-exempt and non-restricted material for which the PRA consultation period has concluded.

                                   Central Intelligence Agency (CIA)

        4.      On March 1, 2019, pursuant to the parties’ prior scheduling agreement, CIA

completed its response to Plaintiffs’ FOIA request to CIA. That is, it is now CIA’s position that it

has produced all responsive agency records subject to FOIA, with the exception of certain records

that CIA has now referred to the Department of Justice for a final response to Plaintiffs’ request.

        5.      Plaintiffs continue to review the CIA’s production and to await a final response

from the Department of Justice with respect to the referred CIA records. Counsel for Defendants

has indicated to Plaintiffs that the consultation process with respect to the referred CIA records is

nearing conclusion, and that Plaintiffs can expect to receive that production prior to the filing of

the parties’ next status report.

        6.      The parties respectfully request a further opportunity to continue to discuss whether

Plaintiffs are satisfied with the CIA’s response to their FOIA request, and the nature of further

proceedings (if any) with respect to Plaintiffs’ FOIA request to CIA.

                    Department of Justice – Office of Legal Counsel (OLC)

        7.      On February 19, 2019, pursuant to the parties’ prior scheduling agreement, OLC

provided a letter to Plaintiffs detailing certain search results that Plaintiffs had requested as part of

the meet-and-confer process. Since that time, the parties have engaged to address Plaintiffs’

clarifying questions regarding that letter, as a basis for further discussion.



                                                   2
         Case 1:18-cv-02143-RDM Document 31 Filed 04/30/19 Page 3 of 5



        8.     On March 18, 2019, pursuant to the parties’ prior scheduling agreement, OLC

completed its processing of Plaintiffs’ first two “priority tiers” of records, by producing certain

documents, making a final determination to withhold certain documents, and by referring certain

documents to the Department of Justice’s Office of Information Policy (“OIP”).

        9.     Plaintiffs are currently reviewing OLC’s production, and awaiting a final response

from OIP with respect to the referred OLC records.

        10.    OLC intends to complete processing of Plaintiffs third “priority tier” by June 11,

2019.

        11.    The parties continue to discuss Plaintiffs’ remaining “priority tiers” in an effort to

agree to an efficient processing schedule. The parties respectfully request a further opportunity to

reach agreement on a schedule for processing additional OLC records that may be responsive to

Plaintiffs’ FOIA request. The parties intend to propose such a schedule to the Court in their next

Joint Status Report.

                           Department of Justice – Criminal Division

        12.    On February 22, 2019, pursuant to the parties’ prior scheduling agreement, the

Criminal Division completed its processing of Plaintiffs’ previously identified “priority tiers” of

records. Over the course of three responses in recent months (the prior two on December 6, 2018

and November 20, 2018), it is the Criminal Division’s position that it has now completed

processing in response to Plaintiffs’ FOIA request, by either making a final determination to

withhold certain records in full, or by referring records to other DOJ components—that is, to the

Office of Legal Policy (“OLP”) and the Office of Legislative Affairs (“OLA”)—for a final

response to Plaintiffs’ requests.




                                                 3
         Case 1:18-cv-02143-RDM Document 31 Filed 04/30/19 Page 4 of 5



       13.     Plaintiffs are currently reviewing the Criminal Division’s responses, and awaiting

a final response from OLP and OLA regarding the referred Criminal Division records.

       14.     Plaintiffs have requested draft Vaughn information about the records that the

Criminal Division has withheld in full. The Criminal Division has agreed to provide this

information by June 14, 2019. The parties believe that this information will inform the parties’

discussions about the need for further proceedings (if any) with respect to Plaintiffs’ FOIA request

to the Criminal Division.

                                    Next Joint Status Report

       15.     The parties respectfully request that they be permitted to continue the meet-and-

confer process, and that they submit another joint status report no later than June 20, 2019.

Dated: April 30, 2019                          Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              ELIZABETH J. SHAPIRO
                                              Deputy Director, Federal Programs Branch

                                              /s/ Stephen M. Pezzi
                                              STEPHEN M. PEZZI (D.C. Bar No. 995500)
                                              Trial Attorney
                                              United States Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L Street NW
                                              Washington, DC 200005
                                              Phone: (202) 305-8576
                                              Fax: (202) 616-8470
                                              Email: Stephen.pezzi@usdoj.gov

                                              Attorneys for Defendants



                                               /s/ Elizabeth France
                                               Elizabeth France, D.C. Bar No. 999851
                                               Austin R. Evers, D.C. Bar No. 1006999
                                               Katherine M. Anthony, MA Bar No. 685150*
                                                 4
Case 1:18-cv-02143-RDM Document 31 Filed 04/30/19 Page 5 of 5



                            AMERICAN OVERSIGHT
                            1030 15th Street NW, B255
                            Washington, DC 20005
                            (202) 897-2465
                            beth.france@americanoversight.org
                            austin.evers@americanoversight.org
                            katherine.anthony@americanoversight.org

                            Counsel for Plaintiffs




                              5
